FILED
                              NOT FOR PUBLICATION                           OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FLORINDA ROSARIO-LOPEZ et al.,                    No. 08-74827

               Petitioners,                       Agency Nos.        A098-292-076
                                                                     A098-292-077
  v.                                                                 A098-292-078

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Florinda Rosario-Lopez and her daughters, natives and citizens of

Guatemala, petition pro se for review of a Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, Hernandez-Montiel v. INS, 225 F.3d 1084, 1090

(9th Cir. 2000), and for substantial evidence factual findings, INS v. Elias-

Zacarias, 502 U.S. 478, 481 & n.1 (1992). We deny in part and grant in part the

petition for review, and we remand.

      We lack jurisdiction to consider whether the harm Rosario-Lopez suffered

rises to the level of past persecution because this argument was not presented to the

BIA. See Brezilien v. Holder, 569 F.3d 403, 412 (9th Cir. 2009) (the court lacks

jurisdiction to consider claims not exhausted administratively).

      The BIA found Rosario-Lopez failed to establish a well-founded fear of

future persecution on account of a protected ground and rejected her contention

that she and her daughters were members of a particular social group of women in

Guatemala. We recently held that the BIA’s determination that a social group

consisting of all women in Guatemala was not cognizable conflicted with its own

precedent and remanded the case for further proceedings. Perdomo v. Holder, 611

F.3d 662, 669 (9th Cir. 2010). Accordingly, we grant Rosario-Lopez’s petition for

review with respect to her asylum and withholding of removal claims and remand

to the BIA for further proceedings consistent with Perdomo. See INS v. Ventura,

537 U.S. 12, 16-18 (2002) (per curiam).


                                           2                                    08-74827
      Substantial evidence supports the BIA’s denial of CAT relief because

Rosario-Lopez failed to establish it is more likely than not she will be tortured by

or with the acquiescence of the government of Guatemala. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part. GRANTED in part.

REMANDED.




                                           3                                   08-74827